                     UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA

Fredrick DeWayne Hines,                    Civ. No. 18-3250 (ECT/BRT)

                   Plaintiff,

v.                                                  ORDER

State of Minnesota; Minnesota
Department of Corrections; Lori
Swanson; Mike Dayton; Tom Roy; John
Hoffman; Shane E. Wernsing; Lon
Augdahl; Stephan Cranna; Jessica Buberl;
James Clint Zuleger; “Commissioner of
Human Services (John or Jane Doe)”;
Michelle Smith; David Rheisus;
Sherilinda Wheeler; Deborah MacNeill;
Eric Nelson; Hannah Lindeman; Elizabeth
(Beth) Strunk; Mary Spaniol; Lindsey
Jennelle; Cynthia Herme; Diane Medchill;
Carlirae Ronning; Mary A. Bergstad;
Matthew Marsh; Jenny MacNeill; Andy
DuBois; Nanette Larson; Mike
Hermerding; John Melvin; Barb Manor;
Amber Swanson; Elaine Crowern; “Jane
Doe (Skinny Minnie), RN (MCF–OPH)”;
Carla Thompson; Kathy Reid; Brenda
Smith; Katherine Uhl; Jamie Peterson;
“John Doe, RN (MCF-OPH)”; Coleen
Loucks; Danielle Kenyon; Truman Clate;
Dana Hill; Bronson Austrenge; Brian
Bradley; “Lt. Unknown Hagen (CX-5 &
MHU-CX-4) (PREA Investigator)”; “Lt.
Unknown Monfur (CX-5 & MHU-CX-4)
(PREA Investigator)”; Chad Oye; “Lt. N.
Witter (PREA Investigator)”; Jeffrey
Gutzmer; “Sgt. S. Swanson (CX-5)”; Tim
Farmer; Matthew Johnson; Glen Lisowy;
“Sgt. Unknown Bikney (CX-5)”; “Sgt.
Unknown Grandstand (CX-5)”; “Sgt.
Unknown Foster (CX-4)”; Lon Hovak;
 Craig Thacker; Christopher Ewald;
 Matthew Cash; “Unknown Speilman (CX-
 5 & MHU-CX-4)”; “D. Strickland (CX-
 5)”; “B. Lor (CX-5)”; “Unknown Giraud
 (CX-5 & MHU-CX-4)”; “Unknown Uhl
 (CX-5)”; Bret Rangstich; “S. Stanley
 (CX-5 & MHU-CX-4)”; “Unknown Kosh
 (CX-5 & MHU-CX-4)”; Victor Torres;
 “Unknown Jackson (CX-5 & CX-4)”;
 Jerry Thor; Adam Perry; “Unknown Berts
 (CX-5 & MHU-CX-4)”; “J. Priase (CX-5;
 CX-4)”; Briah Rhor; Carlton Perry; “J.
 Fredrick (CX-5 & MHU-CX-4)”;
 “Unknown Minke (CX-5 & MHU-CX-
 4)”; “F. Wilson (CX-5 & MHU-CX-4)”;
 “Unknown Antilla (CX-5 & MHU-CX-
 4)”; “Unknown Minneto (CX-5 & MHU-
 CX-4)”; “Unknown Graves (CX-5 &
 MHU-CX-4)”; “K. Fisher (CX-5 &
 MHU-CX-4)”; “C. Smith (CX-5, CX-4)”;
 Mic Klin; Brandon Huynh; “J. Smith
 (CX-5, CX-4)”; Anthony Crea;
 “Unknown O’Neill (ACU, CX-5 & CX-
 4)”; Doug Witte; Todd Bergstad;
 “Unknown O’Neill (CX-5-MHU, CX-4 &
 ACU-Unit)”; “A. Yates (CX-5 & CX-4)”;
 James Toughy; and “Inmate (Drama) CX-
 4”;

                      Defendants.



      IT IS HEREBY ORDERED that:

      1.     The application to proceed in forma pauperis of Plaintiff Fredrick Dewayne

Hines (Doc. No. 2) is GRANTED. Hines shall pay the unpaid balance of the statutory

filing fee for this action ($350) in the manner prescribed by 28 U.S.C. § 1915(b)(2), and




                                           2
the Clerk of Court shall provide notice of this requirement to the authorities at the

institution where Hines is confined.

      2.     Hines must submit a properly completed Marshal Service Form (Form

USM-285) for each Defendant. If Hines does not complete and return the Marshal

Service Forms within 30 days of this order, it will be recommended that this matter be

dismissed without prejudice for failure to prosecute. Marshal Service Forms will be

provided to Hines by the Court.

      3.     After the return of the completed Marshal Service Forms, the Clerk of

Court is directed to seek waiver of service from all Defendants in their personal

capacities, consistent with Rule 4(d) of the Federal Rules of Civil Procedure.

      4.     If a Defendant sued in his or her personal capacity fails without good cause

to sign and return a waiver within 30 days of the date that the waiver is mailed, the Court

will impose upon that Defendant the expenses later incurred in effecting service of

process. Absent a showing of good cause, reimbursement of the costs of service is

mandatory and will be imposed in all cases in which a Defendant does not sign and

return a waiver of service form. See Fed. R. Civ. P. 4(d)(2).

      5.     The U.S. Marshals Service is directed to effect service of process on all

Defendants in their official capacities (with the State of Minnesota) consistent with Rule

4(j) of the Federal Rules of Civil Procedure.




                                             3
Dated: January 3, 2019.       s/ Becky R. Thorson
                              BECKY R. THORSON
                              United States Magistrate Judge




                          4
